DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-3 are objected to because of the following informalities (using claim 2 as an example): “a chat” recited in ln. 2 should likely read “[[a]] the chat”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “a recording of a chat” recited in ln. 1 should likely read “[[a]] the recording of [[a]] the chat”. Appropriate correction is required.
Claim 6 is objected to because of the following informality: “a recorded chat” recited in ln. 1-2 should likely read “[[a]] the recorded chat”. Appropriate correction is required.
Claim 15 is objected to because of the following informality: “a chat” recited in ln. 2 should likely read “[[a]] the chat”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “any of a user computing device and a language speaker computing device” recited in ln. 2-3 should likely read “the user computing device and/or [[a]] the language speaker computing device. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerding et al. (hereinafter “Gerding”) (U.S. Pub. 2016/0140244 A1).
Regarding claim 1, Gerding discloses a global language chat system (Title; [0021]; Fig. 9, system for connecting native language speakers and second language learners across a network) comprising: a user computing device (Fig. 15; #1520);
a language speaker computing device (Fig. 15, #1530);
a server having a memory storing user information including at least one language identifier and language speaker information including at least one language identifier (Fig. 15, #1510, 1580; [0025-0029]; [0077], remote server comprising memory for storing user (learner and teacher) profile data, including at least one language identifier (native language)), wherein the user computing device and the language speaker computing device are coupled to the server through a connection established by an app operating on each of the user computing device and the language speaker computing device (Fig. 15; [0022]; [0077]), and wherein the server is programmed to: 
receive a signal that includes language speaker identity data from the language speaker computing device ([0025-0029], where the system receives user profile information (i.e., name, email address, age, gender, country/state/providence, native language), wherein the user may be a student/learner and/or a teacher/native language speaker), process the signal, and access the language speaker information corresponding to the language speaker identity data ([0031-0032], where, once a user logs into the system, their data is processed and accessed such that choices/matches are presented to the user based on their login/identity data), wherein the server places the language speaker in an available for chatting condition ([0036], where a green circle is placed next to “View” if a user (language speaker) is currently available for chatting);
receive a signal that includes user identity data from the user computing device ([0025-0029], where the system receives user profile information (i.e., name, email address, age, gender, country/state/providence, native language), wherein the user may be a student/learner and/or a teacher/native language speaker), process the signal, and access the user information corresponding to the user identity data ([0031-0032], where, once a user logs into the system, their data is processed and accessed such that choices/matches are presented to the user based on their login/identity data), wherein the server retrieves the language speaker information that is in the available for chatting condition and has a language identifier that corresponds to the at least one language identifier in the user information ([0030-0035], where the server retrieves available conversation partners (language speakers) that match the user’s provided preference information, including what language the user wishes to learn/improve); 
send for display, on the user computing device, a list of language speakers that are in the available for chatting condition and have a language identifier that corresponds to the at least one language identifier in the user information ([0031-0036], where a user may view a dashboard screen including representations of potential matches (language speakers) that are available for chatting), 
receive a signal, from the user computing device, requesting a chat with a language speaker selected from the list of language speakers ([0036-0037], where a user can select a “Talk” button from the user computing device to send a signal requesting a chat with a language speaker selected from the displayed matches); and
in response to receiving the request for a chat, establish a connection between the selected language speaker and the user, the connection being established through the server (Figs. 8, 9, 15; [0036]; [0077]; [0102]).
While Gerding discloses a dashboard screen depicting a global map featuring icon representations of available language speakers (Fig. 6; [0032]), as opposed to a list of available language speakers as claimed, Gerding still reads on this claim limitation. That is, Gerding is capable of displaying the same information in list format – it is simply a design choice for displaying information. 

Regarding claim 7, Gerding discloses wherein the connection allows a communication means, between the user and the selected language speaker, through the connection, selected from the group consisting of audio, video and a combination thereof (Fig. 9; [0036]; [0040], where, once both the user and the selected language speaker accept the audio/video share, the user and the selected language speaker engage in a live audio/video chat).

Regarding claim 8, Gerding discloses wherein the user information includes a proficiency rating of the user ([0023]; [0029], where a user’s level of second language proficiency is part of the match selecting criteria, wherein the user may be a student/learner and/or a teacher/native language speaker).

Regarding claim 9, Gerding discloses wherein the list of language speakers includes a proficiency rating of each language speaker of the list of language speakers, wherein the user selects a language speaker based on the proficiency rating of the language speaker ([0023]; [0029]; [0038], where language proficiency capabilities are matched, and further, wherein the native language speaker may be a student/learner and/or a teacher/native language speaker, as the spoken language can alternate during the chat).
Again, while Gerding discloses a dashboard screen depicting a global map featuring icon representations of available language speakers (Fig. 6; [0032]), as opposed to a list of available language speakers as claimed, Gerding still reads on this claim limitation. That is, Gerding is capable of displaying the same information in list format – it is simply a design choice for displaying information. 

Regarding claim 13, Gerding discloses wherein the server is further programmed to send for display on the user computing device a schedule chat interface, wherein the server stores a scheduled chat information and sends the scheduled chat information to a scheduled language speaker in response to the user creating a scheduled chat with the scheduled language speaker through the schedule chat interface ([0037], where, if the language speaker is not currently available, the user is directed to an interface displaying available times that the language speaker will be online, and the user can select to send a message via email to the selected language speaker indicating that they would like the practice/chat with them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Zilber (U.S. Pub. 2010/0304342 A1).
Regarding claim 2, Gerding does not disclose wherein an option is provided, through the app, for the user to choose whether a chat is recorded. However, Zilber, which discusses an interactive language education system using personal communication devices (i.e., smartphones) ([0011]), teaches recording user audio so that the user can playback the audio in the future to listen to their efforts ([0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the mobile device of Gerding to record part (i.e., the learner’s speech) or all of a chat, as taught by Zilber, to allow the user/learner to playback the recording after the chat has ended to listen to and analyze their efforts (Zilber, [0006]; [0038]).

Regarding claim 3, Gerding does not disclose recording the chat. However, Zilber teaches that limitation, as previously discussed above, and further teaches wherein a recording of the chat is sent from the user computing device to the server for storage on the server (Fig. 2; [0058]; [0065], where the learner’s communication device sends data to a server having storage). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the mobile device of Gerding to record part (i.e., the learner’s speech) or all of a chat and send the recording to the server for storage on the server, as taught by Zilber, to allow the user/learner to playback the recording after the chat has ended to listen to and analyze their efforts (Zilber, [0006]; [0038]).

Regarding claim 4, Gerding discloses wherein the server is programmed to establish a connection directly between the selected language speaker computing device and the user computing device (Fig. 15, #1590; [0077]).

Regarding claim 5, Gerding does not disclose recording the chat. However, Zilber teaches that limitation, as previously discussed above. Moreover, although Zilber does not explicitly teach wherein the recording of a chat between the selected language speaker and the user is stored on at least one of the user computing device and the selected language speaker computing device, Zilber teaches wherein the user computing device may comprise a smartphone ([0058]), which is well-known in the art to comprise memory. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the local memory of the user communication device of Zilber that is recording the chat to store the recording, as opposed to storing the recording elsewhere, such as in the memory of a server. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to record and store the chat locally on the mobile device(s) of Gerding for easy future access by the user and/or language speaker to listen to and analyze the user’s (learner’s) efforts (Zilber, [0006]; [0038]).

Regarding claim 12, Gerding does not disclose wherein the server is further programmed to display, on one of the user computing device or the selected language speaker computing device, a chat data report generation interface, and store, on the server, a chat data report generated through the interface. However, Zilber teaches this limitation (Fig. 2; [0065], where reports can be viewed by both learners and teachers based on inputs made and recorded by the learner in each session (i.e., chat)). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a chat data report through a chat data report generation interface, as taught by Zilber, to either computing device of Gerding in order to provide feedback after the conversation to help to learner improve (Zilber, [0032]) and/or to indicate the level of proficiency of the user.

Regarding claim 14, Gerding does not further disclose a natural language processing technology operating on the server. However, Zilber teaches a natural language processing technology operating on the server, wherein the server executes program code of the natural language processing technology to analyze language speaking proficiency of the user, store language speaking proficiency information of the user, and generate a report of the language speaking proficiency information ([0016]; [0032]; [0040]; [0059], where the system automatically detects pronunciation and grammatical errors and generates feedback (a report) that includes an explanation of identified pronunciation or grammar errors (language speaking proficiency information)). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize speech recognition (natural language processing technology), as taught by Zilber, in the system of Gerding in order to automatically detect user/learner errors so that the user can efficiently improve their speaking fluency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Zilber as applied to claim 3, and in further view of Yu et al. (hereinafter “Yu”) (U.S. Patent 7,099,798 B2).
Regarding claim 6, Gerding does not disclose recording the chat. However, Zilber teaches that limitation, as previously discussed above, and further, Zilber teaches replaying the recorded chat on the computing device, wherein the computing device is one of the user computing device or the selected language speaker computing device ([0006]; [0011]; [0017]; [0038], where the learner, using his/her communication device (i.e., smart phone), can playback the recorded chat). While Zilber does not expressly teach wherein the selection of a soft button, corresponding to a recorded chat, on one of the user computing device or the selected language speaker computing device results in a user interface being displayed, Yu teaches a graphical user interface (GUI) of a user computing device comprising a “History” soft button which, when selected by the user of the user computing device, results in a user interface being displayed and the selected recorded chat(s) being replayed on the computing device (Fig. 4; Col. 15, ln. 18-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the GUI taught by Yu to allow the user to select and replay the recorded data utilizing the user computing device (i.e., smart phone).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Lejcher et al. (hereinafter “Lejcher”) (U.S. Pub. 2015/0134426 A1).
Regarding claim 10, Gerding does not disclose indicators indicating those language speakers of the list of language speakers that the user has previously chatted with. However, Lejcher, which discusses a system for connecting user devices for the purposes of facilitating learning and the like ([0002]; [0006]), teaches a user interface showing past conversations (text, audio, or video), including the conversation date and duration (or starting and ending time) (Fig. 21; [0239]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information regarding previous chat sessions, as taught by Lejcher, on the same list/interface as the names of the matched language speakers disclosed in Gerding with whom the previous chat sessions were with for easier viewing, and to indicate to the user previous language speakers worked with and potentially enjoyed (i.e., indicated by a long duration and/or multiple previous chat sessions).

Regarding claim 11, Lejcher teaches wherein each indicator includes a chat date and a chat duration associated with a corresponding previous chat (Fig. 21; [0239], where the user interface shows past conversations (text, audio, or video), including the conversation date and duration (or starting and ending time)). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information regarding previous chat sessions, as taught by Lejcher, on the same list/interface as the names of the matched language speakers disclosed in Gerding with whom the previous chat sessions were with for easier viewing, and to indicate to the user previous language speakers worked with and potentially enjoyed (i.e., indicated by a long duration and/or multiple previous chat sessions).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Zilber as applied to claim 14, and in further view of Johnson et al. (hereinafter “Johnson”) (U.S. Pub. 2007/0015121 A1).
Regarding claim 15, Johnson, which discusses interactive teaching of foreign languages, teaches a speech recognizer (natural language processing technology) that translates the input speech into a transcript (textual form) and saves/stores the learner’s speech ([0064]; [0072]; [0074]). It would have been obvious to one of ordinary skill in the art at the time of the invention to create and store a transcript of the recorded audio/video chat of Zilber in order to utilize the recordings to evaluate the learner’s performance, as well as train the speech recognizer to improve recognition accuracy, taught by Johnson (Johnson, [0072]). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the speech recognition technology (natural language processing technology) taught by both Zilber and Johnson in the system of Gerding in order to automatically detect user/learner errors so that the user can efficiently improve their speaking fluency, as well as to continually train the speech recognizer to improve recognition accuracy.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Lejcher and Matwick (U.S. Pub. 2010/0261150 A1). 
Regarding claim 16, Gerding does not disclose wherein the server is further programmed to store a log of time information. However, Lejcher teaches storing time information, wherein the time information includes time spent by a user reviewing records (i.e., chats and reports) ([0070]; [0143]). While Lejcher does not further teach wherein the time information may further consist of time spent by a user computing device accessing the system, Matwick teaches that limitation. That is, Matwick, which discusses a system for monitoring student progress in an online education environment ([0023]), teaches obtaining and storing time spent on a course based on the student’s log in and log out times ([0029]; [0034]). It would have been obvious to record the log in/log out times of the user of the system disclosed in Gerding, as taught by Matwick, to help determine the user’s proficiency of the material (course, chat content, etc.) and/or ways for the user to improve (i.e., put more time in the course) (Matwick, [0041], where an instructor may relay to a parent that a user/student has not put enough time in the course, backed by the time information collected). Similarly, it would have been obvious to utilize the time information taught by Lejcher, alternatively or in addition to that of Matwick, in the system of Gerding to further help understand the user’s proficiency of the material and/or ways for the user to improve (i.e., put more time into reviewing past chats and/or reports/feedback) and/or in chats/a course in general (Matwick, [0041], where an instructor may relay to a parent that a user/student has not put enough time in the course, backed by the time information collected).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Ye et al. (hereinafter “Ye”) (U.S. Pub. 2013/0311409 A1). 
Regarding claim 17, Gerding does not disclose wherein the server is further programmed to display advertisements on any of a user computing device and a language speaker computing device. However, Ye, which discusses an online education system comprising a server and a plurality of clients ([0019-0020]), teaches wherein the system may present advertisements for education supplies targeted to particular students in particular classes ([0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate advertisements (i.e., a Spanish book for a user learning Spanish), as taught by Ye, into the system of Gerding to provide for sources of revenue for the administrator of the server (Ye, [0058]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gerding in view of Keim et al. (hereinafter “Keim”) (U.S. Pub. 2009/0317776 A1).
Regarding claim 18, while Gerding discloses sending an alert to a language speaker in response to a user requesting to practice with the language speaker while they are offline ([0037]), Gerding does not disclose wherein the server is further programmed to send an alert to language speakers that speak a high demand language to login to the system in response to a surge of users accessing the system and requesting chats with language speakers that speak the high demand language. However, Keim teaches the claimed surge situation, wherein if too many users attempt to practice a target language at the same time, the system responds. In Keim, the system responds by temporarily increasing the cost of that target (high demand) language ([0019]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to send alerts to users, as disclosed by Gerding, of the native language in high demand in response to a surge, as opposed to solely increasing costs of the available users of the native language in high demand, as taught by Keim, in order to attempt to keep costs lower and/or avoid surge situations wherein users/learners may be stuck without a language speaker at the time they are looking to practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715